DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Thermal actuator for accurate positioning read/write element in hard disk drive, published June 28, 2012, hereafter Liu et al., in view of Kuwajima et al. (JP 2001-357640A) (please refer to attached English translation).
In regard to claim 1, Liu et al. discloses a read/write device for a hard-disk memory system (see title), comprising: a fixed structure (see Figure 2); a membrane region including first and second membranes (the two protruding portions in the black shaded area shown in Figure 2), which are coupled to the fixed structure, and a central portion interposed between the first and second membranes (as shown); first and second piezoelectric actuators, which are mechanically coupled to the first and the second membranes, respectively (suggested in abstract: “These dual-actuator systems 
However, Liu et al. does not disclose: in regard to claim 1, that the first and the second piezoelectric actuators are configured to cause corresponding deformations in the first and second membranes, respectively, the deformations in the first and second membranes cause corresponding movements of the read/write head with respect to the fixed structure.
Kuwajima et al. discloses: in regard to claim 1, a piezoelectric actuator configured to cause deformations in a supporting portion, which causes movement of a read/write head (see paragraph 0060: “A method of manufacturing a thin-film piezoelectric actuator for a disk drive, in which a head is displaced by deforming a supporting portion of the substrate by using a provided thin-film piezoelectric element”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have applied these teachings of Kuwajima et al. to the piezoelectric actuators of Liu et al., the motivation being to secure resonant frequency characteristics required for suspension (see abstract).
Claim 18 has similar limitations as claim 1 and is therefore rejected on the same grounds.
Allowable Subject Matter
Claim 17 is allowed over the prior art of record.
Claims 2-16 & 19-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, alone or in combination, fails to teach or suggest: in claim 2, wherein the read/write device is laterally delimited by a side surface, the read/write head overlies the central portion of the membrane region and has a first end, which is fixed to the fixed structure, and a second end, which is laterally staggered with respect to the first end and extends over the side surface.
Claims 17 & 19 have similar distinguishing limitations as claim 2.
Conclusion
The prior art made of record (see attached PTO-892 form) and not relied upon is considered pertinent to applicant's disclosure.
Yao et al. (US 2006/0193087) discloses a rotational PZT micro-actuator wherein when power is supplied through the suspension traces, the PZT elements expand or contract to cause the two ceramic beams of the U-shape micro-actuator frame to deform, thereby making the slider move on the track of the disk in order to fine tune the position of the read/write head.
Shimanouchi et al. (US 2003/0095361) discloses a piezoelectric actuator wherein a front rail and a neighboring portion are deformed in the direction toward the recording medium or away from the recording medium, and the positive pressure generated at the 
Morris et al. (US 6,600,619) discloses piezoelectric micro-actuators that deform when subjected to a voltage, thereby slightly changing the position of their corresponding read/write heads, wherein the degree of deformation is a function of the applied electrical signal.
Susnjar (US 6,883,062) discloses actuators having head arms wherein each arm has a piezo-electric crystal-based fine head positioning system comprised of one or more such crystals to which heads are attached either directly or indirectly, such as via a lever, wherein the said crystals are controllably deformable to move the head in desired direction and distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688